UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-25023 First Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-2056949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 220 Federal Drive NW, Corydon, Indiana47112 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 1-812-738-2198 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:2,760,002 shares of common stock were outstanding as of April 30, 2015. FIRST CAPITAL, INC. INDEX Part I Financial Information Page Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 (unaudited) 3 Consolidated Statements of Income for the three months ended March 31, 2015 and 2014 (unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2015 and 2014 (unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2015 and 2014 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8-35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36-40 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41-44 Item 4. Controls and Procedures 44 Part II Other Information Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 46 Signatures 47 -2- PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (In thousands) ASSETS Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Total cash and cash equivalents Interest-bearing time deposits Securities available for sale, at fair value Securities-held to maturity 6 6 Loans, net Loans held for sale Federal Home Loan Bank stock, at cost Foreclosed real estate 78 Premises and equipment Accrued interest receivable Cash value of life insurance Goodwill Other assets Total Assets $ $ LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accrued interest payable Accrued expenses and other liabilities Total liabilities EQUITY Preferred stock of $.01 par value per share Authorized 1,000,000 shares; none issued 0 0 Common stock of $.01 par value per share Authorized 5,000,000 shares; issued 3,183,916 shares, (3,164,416 in 2014); outstanding 2,760,002 shares, (2,740,502 in 2014) 32 32 Additional paid-in capital Retained earnings-substantially restricted Unearned stock compensation ) 0 Accumulated other comprehensive income Less treasury stock, at cost - 423,914 shares ) ) Total First Capital, Inc. stockholders' equity Noncontrolling interest in subsidiary Total equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. -3- PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, INTEREST INCOME (In thousands, except per share data) Loans, including fees $ $ Securities: Taxable Tax-exempt Federal Home Loan Bank dividends 22 39 Federal funds sold and interest bearing deposits with banks 36 18 Total interest income INTEREST EXPENSE Deposits Retail repurchase agreements 0 6 Advances from Federal Home Loan Bank 0 3 Total interest expense Net interest income Provision for loan losses 0 25 Net interest income after provision for loan losses NONINTEREST INCOME Service charges on deposit accounts Commission income 99 78 Gain on sale of loans Mortgage brokerage fees 13 5 Increase in cash value of life insurance 33 37 Other income 29 Total noninterest income NONINTEREST EXPENSE Compensation and benefits Occupancy and equipment Data processing Professional fees Advertising 69 64 Other expenses Total noninterest expense Income before income taxes Income tax expense Net Income Less: net income attributable to the noncontrolling interest in subsidiary 3 3 Net Income Attributable to First Capital, Inc. $ $ Earnings per common share attributable to First Capital, Inc.: Basic $ $ Diluted $ $ Dividends per share on common shares $ $ See accompanying notes to consolidated financial statements. -4- PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, (In thousands) Net Income $ $ OTHER COMPREHENSIVE INCOME Unrealized gains on securities available for sale: Unrealized holding gains arising during the period Income tax expense ) ) Other Comprehensive Income, net of tax Comprehensive Income Less: comprehensive income attributable to the noncontrolling interest in subsidiary 3 3 Comprehensive Income Attributable to First Capital, Inc. $ $ See accompanying notes to consolidated financial statements. -5- PART I - FINANCIAL INFORMATION FIRST CAPITAL, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) (In thousands, except share and per share data) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Stock Compensation Treasury Stock Noncontrolling Interest Total Balances at January 1, 2014 $
